EXHIBIT 10.9
 
EXECUTION COPY
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amended and Restated Employment Agreement (this “Agreement”) is made as of
December 31, 2008 by and between BE Aerospace, Inc., a Delaware corporation (the
“Company”), and Thomas P. McCaffrey (“Executive”).
 
RECITALS
 
WHEREAS, Executive and the Company entered into an Amended and Restated
Employment Agreement dated as of April 27, 2007 (the “Employment Agreement”);
and
 
WHEREAS, Executive, having provided services to the Company since May 1, 1993,
agrees to continue to provide services for an additional period as provided
herein and the Company wishes to procure such services; and
 
WHEREAS, Executive and the Company wish to further amend and restate the
Employment Agreement in its entirety in the manner set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:
 
1.    Reference to Employment Agreement.  The Employment Agreement is hereby
restated, superseded and replaced in its entirety by this Agreement.
 
2.    Term.  Unless otherwise terminated pursuant to the provisions of Section 5
hereof, Executive shall provide to the Company services hereunder during the
term of his employment under this Agreement, which shall be the period ending
three (3) years from any date as of which the term is being determined (the
“Employment Term”).  The date on which the Employment Term ends, including any
extensions thereof, is sometimes hereinafter referred to as the “Expiration
Date.”
 
3.    Position and Duties.  Executive shall serve the Company in the capacity of
Senior Vice President of Administration and Chief Financial Officer, or in such
other position as the Chief Executive Officer of the Company, his designee or
the Board of Directors of the Company (the “Board”) may designate from time to
time, and shall be accountable to, and shall have such other powers, duties and
responsibilities, consistent with this capacity, as the Chief Executive Officer
of the Company, his designee or the Board shall determine. Executive shall
perform and discharge, faithfully, diligently and to the best of his ability,
such duties and responsibilities.  Executive shall devote substantially all of
his working time and efforts to the business and affairs of the Company.
 
4.    Compensation.
 
(a)    Salary.  During the Employment Term, Executive shall receive an annual
salary (the “Salary”) payable at the rate of four hundred ninety thousand five
hundred dollars ($490,500) per annum.  Such rate shall be subject to adjustment
from time to time by the Compensation Committee of the Board (the “Compensation
Committee”) as hereinafter provided; provided, however, that it shall at no time
be adjusted below the Salary for the preceding year.  On July 1st of each year
during the Employment Term, the Salary shall be increased by an amount not less
than the amount determined by applying to the Salary then in effect the
percentage increase in the U.S. Bureau of Labor Statistics Consumer Price Index
Revised – Urban Wage Earners and Clerical Workers – National – All Items
(1982-84=100) (the “Index”) for the twelve (12)-month period (July through June)
immediately preceding such July 1.  If the Index is no longer issued, the
Compensation Committee and Executive shall agree upon a substitute adjustment
index issued by such agency that most reasonably reflects the criteria utilized
in the most recent issue of the Index.  Except as otherwise provided in this
Agreement, the Salary shall be payable biweekly or in accordance with the
Company’s current payroll practices, less all required deductions.
 
 

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(b)    Incentive Bonus.  So long as employed, Executive may receive an incentive
bonus for each fiscal year or portion thereof during which Executive has been
employed hereunder as determined by the Compensation Committee at the end of the
applicable fiscal year.  The incentive bonus, if any, shall be paid in
accordance with Company policy, but in any event, no later than March 15th of
the year following the year in respect of which Executive earned such bonus.
 
(c)    Expenses.  Executive shall be entitled to receive prompt payment of, or
reimbursement for, all reasonable business expenses incurred by him during the
Employment Term on behalf of the Company.
 
(d)    Benefits.  During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, life insurance plans, disability
income plans, incentive compensation plans and other benefit plans, other than
retirement plans, as may be from time to time in effect for executives of the
Company generally.  In accordance with Company policy, Executive shall also be
entitled to paid vacation in any fiscal year during the Employment Term as well
as all paid holidays given by the Company to its employees.  In addition, upon
termination of Executive’s employment with the Company due to his death or
Incapacity, Executive and his eligible dependents shall be entitled on similar
terms and conditions as active executives, for a period of two (2) years, to
participate in all medical, dental and health benefit plans available to the
Company’s executive officers from time to time.  If any reimbursable medical and
dental care expenses constitute deferred compensation for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended and the
regulations and guidance promulgated thereunder (the “Code”), the Company shall
reimburse such medical and dental care expenses as soon as practicable
consistent with the Company’s practice, but in no event later than the last day
of the calendar year next following the calendar year in which such expenses are
incurred.
 
(e)    Automobile.  So long as employed, Executive shall receive an automobile
either owned or leased by the Company or a monthly automobile allowance of
$1,100 per month (the “Automobile Allowance”), at the discretion of the
Company.  The Automobile Allowance, if applicable, shall be paid in accordance
with Company policy, but in any event, no later than March 15th of the year
following the year in which it shall accrue.
 
 
2

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
(f)    Equity Compensation.  So long as employed, Executive shall be eligible to
participate in any applicable equity compensation program of the Company in
effect from time to time on the terms set forth by the Compensation Committee in
its sole discretion.
 
5.    Termination and Compensation Thereon.
 
(a)    Termination Date.  The term “Termination Date” shall mean the earlier of
(i) Executive’s date of death and (ii) date on which Executive incurs a
Separation from  Service (as defined below) with the Company and its
subsidiaries and affiliates for any reason.
 
(b)    Death.
 
(i)    Executive’s employment hereunder shall terminate upon his death.  In such
event, the Company shall, within thirty (30) days following the date of death,
pay to such natural person, trust, corporation, limited liability company,
limited or general partnership, or any other entity (each a “Person”) as
Executive shall have designated in a notice filed with the Company, or, if no
such Person shall have been designated, to his estate, (A) the entire remaining
unpaid balance of the Retirement Compensation as provided in Section 5(g) below,
determined as of the Termination Date and (B) a lump-sum payment amount equal to
the Salary that would have been due to Executive had this Agreement been in
effect from the date of his death until the Expiration Date.
 
(ii)    Upon Executive’s death at any time during or after the Employment Term,
the Company shall, within thirty (30) days following the date of death, also pay
to such Person as Executive shall have designated in a notice filed with the
Company, or if no such Person shall have been designated, to his estate, a
lump-sum death benefit in the amount of one (1) million dollars in accordance
with the Death Benefit Agreement attached as Exhibit A hereto.
 
(iii)    Upon Executive’s death, the Company shall, within thirty (30) days
following the date of death, also pay to such Person as Executive shall have
designated in a notice filed with the Company, or if no such Person shall have
been designated, to his estate, a lump-sum amount equal to (A) any accrued and
unpaid Salary and benefits through the date of death, and (B) any bonuses
declared to be payable to Executive for any fiscal periods of the Company ending
prior to the date of death.
 
(iv)    Following Executive’s death, his eligible dependents shall be entitled
to continuation of medical, dental and health benefits for two (2) years in
accordance with Section 4(d) hereof.
 
(v)    In addition, upon Executive’s death, any stock options or restricted
stock awards (“Equity Awards”) granted to Executive that would not vest on or
prior to the Termination Date shall vest and, if applicable, be exercisable
immediately and, notwithstanding any termination of employment provisions set
forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.
 
 
3

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(c)    Incapacity.  If, in the reasonable judgment of the Compensation
Committee, as a result of Executive’s Incapacity due to a medically determinable
physical or mental illness, Executive shall have been absent from his full-time
duties as described hereunder for the entire period of twenty-nine (29)
consecutive months (“Incapacity”), Executive’s employment shall terminate at the
end of the twenty-nine (29)-month period as provided in this Section 5(c).  In
such event:
 
(i)    the Company shall give prompt notice to Executive of any such
termination;
 
(ii)    within thirty (30) days following the Termination Date, the Company
shall pay to Executive a lump-sum amount equal to the Salary and Automobile
Allowance (at the rate in effect on the Termination Date) that he would have
received had he remained employed during the period from the Termination Date
until the Expiration Date;
 
(iii)    the Company shall provide Executive and his eligible dependents with
continuation of medical, dental and health benefits for two (2) years in
accordance with Section 4(d) hereof;
 
(iv)    the Company shall pay to Executive the entire remaining unpaid balance
of the Retirement Compensation as provided in Section 5(g) below, determined as
of the Termination Date;
 
(v)    the Company shall pay to Executive within thirty (30) days after the
Termination Date (A) any accrued and unpaid Salary and benefits through the
Termination Date and (B) any bonuses declared to be payable to Executive for any
fiscal periods of the Company ending prior to the Termination Date; and
 
(vi)    upon a termination due to Incapacity, all Equity Awards granted to
Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.
 
Any dispute between the Compensation Committee and Executive with respect to
Executive's Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the Compensation Committee and Executive or his
personal representative, whose decision shall be binding on all parties.
 
(d)    Termination by the Company or Executive.
 
(i)    Termination by the Company for Cause.  The Company may, at any time,
terminate Executive’s employment hereunder for “Cause.”  Upon a termination for
Cause, the Company shall have no further obligations to Executive hereunder,
except for payment of any accrued and unpaid Salary and benefits through the
Termination Date.  For purposes of this Agreement, “Cause” shall mean any of the
following:
 
 
4

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(A)    the willful and continued (after a reasonable period following such
demand) failure by Executive to substantially perform his duties hereunder
(other than (1) any such willful or continued failure resulting from his
Incapacity due to physical or mental illness or physical injury or (2) any such
actual or anticipated failure after the issuance of a notice of termination by
Executive for Good Reason (as defined below)), after written demand for
substantial performance is delivered by the Company to Executive that
specifically identifies the manner in which the Company believes Executive has
not substantially performed his duties;
 
(B)    the willful engaging by Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or
 
(C)    the conviction of Executive of a felony by a court of competent
jurisdiction in a judgment which has become final and nonappealable if such
conviction would render it impossible for Executive to perform his obligations
hereunder or if the reputation of the Company would be materially damaged by the
continuance of Executive’s employment hereunder.
 
For purposes of this Section 5(d)(i) no act, or failure to act, on the part of
Executive shall be considered “willful” unless done or omitted to be done by him
in bad faith and without reasonable belief that his action or omission was in
the best interest of the Company.  If Executive’s employment is terminated by
the Company for Cause pursuant to this Section 5(d)(i), the Company shall have
no further obligations to Executive hereunder after the Termination Date, except
for the payment of any unpaid Salary and benefits accrued through the
Termination Date.
 
(ii)    Termination without Cause or for Good Reason other than
Contemporaneously with a Change of Control.
 
(A)    The Company may, at any time, terminate Executive’s employment hereunder
without Cause and Executive may terminate Executive’s employment hereunder with
“Good Reason” (as defined below).
 
(B)    If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason other than contemporaneously with a Change of
Control (as defined below), then, on the Termination Date, Executive shall
receive payment of:
 
                (1)    any accrued and unpaid Salary through the Termination
Date;
 
                (2)    any bonuses declared to be payable to Executive for any
fiscal periods of the Company ending prior to the Termination Date;
 
                (3)    a lump-sum amount equal to his Salary that Executive
would have received had he remained employed during the period from the
Termination Date through the Expiration Date;
 
5

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
                                (4)    the entire remaining unpaid balance of
the Retirement Compensation pursuant to Section 5(g) hereof, determined as of
the
                                 Expiration Date; and
 
                        (5)    the Severance Payment pursuant to Section 5(f)(i)
hereof.
 
(C)    In addition, upon a termination without Cause or for Good Reason other
than contemporaneously with a Change of Control, any Equity Awards granted to
Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.
 
(iii)    Termination by Executive without Good Reason.  Executive may terminate
his employment hereunder without Good Reason.  If Executive’s employment is
terminated by Executive without Good Reason, then, on the Termination Date,
Executive shall receive payment of (A) any accrued and unpaid Salary through the
Termination Date, (B) any bonuses declared to be payable to Executive for any
fiscal periods of the Company ending prior to the Termination Date, (C) the
entire remaining unpaid balance of the Retirement Compensation pursuant to
Section 5(g) hereof, determined as of the Termination Date; and (D) the
Severance Payment pursuant to Section 5(f)(ii) hereof.
 
(e)    Change of Control.
 
(i)    If a “Change of Control” (as defined in Section 5(e)(iii)) of the Company
occurs, the Company will be obligated as provided in this Section 5(e).  For
purposes of determining the Company’s obligations under this Section 5(e), the
date on which a Change of Control occurs shall be referred to as the “Change of
Control Date.”  If a Change of Control occurs during the Employment Term, the
Company or its successor in interest shall:
 
(A)    pay to Executive, the amount of any Gross-Up Payment payable by the
Company to Executive under Section 5(h) hereof in accordance with the payment
terms therein;
 
(B)    provide that any Equity Awards granted to Executive that would not vest
on or prior to the Change of Control Date shall vest and, if applicable, be
exercisable upon the earlier of (x) the Change of Control Date and (y) the
execution of an agreement, if any, that would constitute a Change of Control
(regardless of whether such agreement is consummated), and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.
 
(ii)    Termination Contemporaneously with a Change of Control.  If Executive’s
employment is terminated for any reason contemporaneously with a Change of
Control, the Company shall pay to Executive (i) on the Termination Date a
lump-sum amount equal to (A) any accrued and unpaid Salary and benefits through
the Termination Date and (B) any bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Termination Date, (ii) the entire
remaining unpaid balance of the Retirement Compensation, as provided in
Section 5(g) below determined as of the Termination Date; and (iii) the
Severance Payment pursuant to Section 5(f)(i) hereof.
 
 
6

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(iii)    For purposes of this provision, a “Change of Control” means:
 
(A)    Individuals who, as of January 1, 2005 (the “Effective Date”) constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any Person becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act) shall be, for
purposes of this Agreement, considered as though such Person were a member of
the Incumbent Board;
 
(B)    a transaction or other event occurs such that any Person or Persons
acting as a group acquires ownership of stock of the Company that, together with
stock held by such Person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company;
 
(C)    a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such Person or group) ownership of stock of
the Company possessing 35% or more of the total voting power of the stock of the
Company; or
 
(D)    a transaction or other event occurs such that any one Person or group
acquires (or has acquired during the twelve (12)-month period ending on the date
of the most recent acquisition by such Person or group) ownership of assets of
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions; provided, however, that
no acquisition of ownership of the assets of the Company shall be deemed a
Change of Control if the acquiring Person or group is:
 
            (1)           A shareholder of the Company in exchange for or with
respect to
            its stock;


            (2)           Any Majority Owned Entity, as defined below, of the
Company;


            (3)           A Person or group of which the Company is a Majority
Owned Entity; or
 
 
7

--------------------------------------------------------------------------------


 
EXECUTION COPY

 
            (4)           A Majority Owned Entity of any Person or group
described by (3), above.


(iv)    For the purposes of this Section 5(e), Persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as the result of the same public
offering.  However, Persons will be considered to be acting as a group if they
are owners of a Person that enters into a merger, consolidation, purchase or
acquisition of stock or assets or similar business transaction with the Company.
 
(v)    For the purposes of this Section 5(e), a “Majority Owned Entity” of any
Person is any entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by such Person.
 
(vi)    A Change of Control shall occur on the effective date of any event
specified in Section 5(e)(iii) above.  In connection with any determination of
ownership for purposes of Section 5(e)(iii) above, the attribution rules of
Section 318(a) of the Code shall apply.
 
(vii)    For purposes of this Agreement, a termination will be deemed to be made
“contemporaneously” with a Change of Control if (A) it is made pursuant to at
least one hundred and twenty (120) days’ prior written notice from the Company
to Executive, and (B) it is effective as of the Change of Control Date.
 
(viii)    For purposes of this Agreement, “Good Reason” means:
 
(A)    a decrease in Executive’s Salary or a failure by the Company to pay
material compensation due and payable to Executive in connection with his
employment;
 
(B)    a change in Executive’s responsibilities, positions, duties, status,
title or reporting relationships;
 
(C)    Executive ceasing to be the Senior Vice President of Administration and
Chief Financial Officer of a publicly traded company pursuant to this Agreement
(or such other positions Executive holds (1) immediately prior to the Change of
Control Date, if applicable, or (2), solely for purposes of Section 5(d), thirty
(30) days prior to the Termination Date);
 
(D)    the Company’s requiring Executive to be based at any office or location
that is anywhere other than Executive’s principal place of employment (1)
immediately prior to the Change of Control Date, if applicable, or (2), solely
for purposes of Section 5(d), thirty (30) days prior to the Termination Date; or
 
(E)    a material breach by the Company of any term or provisions of this
Agreement;
 
 
8

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.
 
(f)    Severance Payment.  Executive is eligible to receive a Severance Payment
(the “Severance Payment”) within thirty (30) days following the Termination Date
as follows:
 
(i)    If Executive’s employment hereunder is terminated at any time (A) by the
Company without Cause, (B) by Executive for Good Reason, or (C)
contemporaneously with a Change of Control, then on the Termination Date, the
Company shall pay to Executive a lump-sum amount equal to two (2) times the
Salary (at the rate in effect as of the Termination Date), which lump-sum shall
not be pro-rated.
 
(ii)    If Executive’s employment hereunder is terminated by Executive without
Good Reason, then on the Termination Date, the Company shall pay to Executive a
lump-sum amount equal to one (1) times the Salary (at the rate in effect as of
the Termination Date), which lump-sum shall not be pro-rated.  For the avoidance
of doubt, the Severance Payment pursuant to this Section 5(f)(ii) shall be
payable upon Executive’s retirement in accordance with Company policy.
 
(g)    Retirement Compensation.
 
(i)    If Executive’s employment is terminated for any reason other than Cause,
the Company shall pay to Executive a lump-sum amount equal to the amount by
which (A) the product of (1) one-half (1/2) multiplied by Executive’s average
annual salary for the three (3)-year period preceding the Termination Date times
(2) the number of years (including any partial year) since May 1, 1993 (the
“Retirement Compensation”) exceeds (B) the sum of any amounts previously
distributed to Executive pursuant to Sections 5(g)(ii), 5(g)(iii) and
5(g)(iv).  The lump-sum amount to be paid shall not be present-valued or
otherwise reduced by use of any other discount or discounting method.  The
payment will be made to Executive within five (5) business days following the
Termination Date.
 
(ii)    Within five (5) business days after the date on which the BE Aerospace,
Inc. Executive Compensation Trust II dated April 21, 1999, as amended, is
terminated (the “Distribution Date”), the Company will distribute in a lump-sum
the amount of Retirement Compensation that would have been payable to Executive
under Section 5(g)(i) as of the Distribution Date.
 
(iii)    Within ninety (90) business days following the Distribution Date, the
Company shall establish a trust for the duration of the Employment Term, and,
commencing on the Distribution Date and on a quarterly basis, thereafter (each a
“Contribution Date”) the Company shall contribute to the trust (the “Retirement
Trust”) for the benefit of Executive an amount equal to (A) the Retirement
Compensation that would be payable to Executive under Section 5(g)(i) if the
Contribution Date was his Termination Date minus (B) the total of all
contributions made to the Retirement Trust by the Company as of such
Contribution Date.  The Retirement Trust to which the Company shall make these
contributions shall be irrevocable.  The Retirement Trust shall provide that
Executive may withdraw from the Retirement Trust, within the thirty
(30)-day period beginning on the date on which he receives notice from the
Company that the Company has made a contribution pursuant to this
Section 5(g)(iii), an amount up to but not to exceed the amount of that
contribution.  If and to the extent that Executive fails to exercise this
withdrawal right within the thirty (30)-day period, such withdrawal right shall
lapse.  The Retirement Trust also shall contain such other provisions as the
Company and Executive reasonably agree are necessary in order for the Retirement
Trust to qualify as a grantor trust under Section 671 of the Code with Executive
as the grantor.  The trust agreement for the Retirement Trust shall provide that
any assets remaining in the Retirement Trust, after payment of all the
retirement compensation payable pursuant to this Section 5(g)(iii), shall be
payable to Executive, and that prior to payment of such retirement compensation,
the assets of the Retirement Trust shall be exempt from the claims of the
Company’s creditors.
 
 
9

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(iv)    Executive shall be responsible for all applicable Federal, State and
local income and employment taxes due with respect to each contribution made by
the Company under Section 5(g)(ii).  As of the last day of each calendar quarter
ending on or after the Distribution Date, during the Employment Term, the
trustee of the Retirement Trust shall be required to distribute to Executive 25%
of the amount of the Assumed Taxes that the Company reasonably estimates will be
payable by Executive for the calendar year for which the distribution is being
made and as a result of his beneficial interest in the Retirement Trust.  For
this purpose, the term “Assumed Taxes” shall mean the federal, state and local
income and employment taxes that would be payable by Executive for the year in
question, assuming that the amount taxable would be subject to the highest
federal and applicable state and local income and employment tax rates.
 
(h)    Certain Additional Payments by the Company.
 
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, distribution, benefit, equity-based or
other compensation or other transfer or action by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise and including, without
limitation, any additional payments required under this Section 5(h)) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Company shall
make a payment to Executive (a “Gross-Up Payment”) in an amount such that after
payment by Executive of all taxes (including any Excise Tax) imposed upon the
Gross-Up Payment, Executive retains (or has had paid to the Internal Revenue
Service on his behalf) an amount of the Gross-Up Payment equal to the sum of (x)
the Excise Tax imposed upon the Payments and (y) the product of any deductions
disallowed because of the inclusion of the Gross-Up Payment in Executive’s
adjusted gross income and the highest applicable marginal rate of federal income
taxation for the calendar year in which the Gross-Up Payment is to be made.  For
purposes of determining the amount of the Gross-Up Payment, Executive shall be
deemed to (i) pay federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rates of
taxation for the calendar year in which the Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local income taxes.  The Gross-Up Payment shall be
paid to Executive no later than the end of the taxable year next following the
taxable year in which Executive remits the taxes related to the Gross-Up
Payment.
 
 
10

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(ii)    Subject to the provisions of paragraph (iii) of this Section 5(h) all
determinations required to be made under this Section 5(h), including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by Deloitte & Touche LLP (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within
fifteen (15) days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.  In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, Executive shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any Gross-Up Payment, as determined pursuant to this
Section 5(h), shall be paid by the Company to Executive promptly following the
receipt of the Accounting Firm’s determination but in no event later than the
end of the taxable year next following the taxable year in which the Accounting
Firm’s determination is received.  If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion that failure to report the Excise Tax on Executive’s applicable federal
income tax return would not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that the
Company exhausts its remedies pursuant to Section 5(h) and Executive thereafter
is required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive but in no event later than the end of the taxable year next following
the taxable year in which Executive remits the taxes.  The previous sentence
shall apply mutatis mutandis to any overpayment of the Gross-Up Payment.
 
(iii)    Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten (10) days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Executive shall not
pay such claim prior to the expiration of the thirty (30)-day period following
the date on which Executive gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies Executive in writing prior to the expiration
of such period that it desires to contest such claim, Executive shall:
 
 
11

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(A)    give the Company any information reasonably requested by the Company
relating to such claim;
 
(B)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(C)    cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(D)    permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 5(h)(iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, to the extent permitted by law, the Company shall
advance the amount of such payment to Executive, on an interest-free basis and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and provided further that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount.  Furthermore, the Company’s Control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.
 
 
12

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(iv)    If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 5(h)(iii), Executive becomes entitled to receive any refund
with respect to such claim, Executive shall (subject to the Company’s complying
with the requirements of Section 5(h)(iii)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 5(h)(iii), a determination is made
that Executive shall not be entitled to any refund with respect to such claim
and the Company does not notify Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 
(i)    Restricted Stock Award.  On July 31, 2006, the Company granted to
Executive, without payment by Executive, 104,242 shares of restricted common
stock of the Company (the “Restricted Stock”).  The Restricted Stock was granted
pursuant to and on the terms provided in the Company’s 2005 Long-Term Incentive
Plan, as amended (the “Plan”), and, to the extent not inconsistent with the
terms hereof, the applicable Restricted Stock Award Document (as defined in the
Plan).  The Restricted Stock granted to Executive pursuant to this Section 5(i)
will vest and become unrestricted ratably over a four (4)-year period commencing
on July 31, 2007, the first (1st) anniversary of the grant date, and on each
anniversary thereafter, provided that Executive is employed by the Company on
each vesting date.  In addition, the Restricted Stock will immediately become
fully vested and unrestricted (i) immediately prior to a Change of Control, (ii)
upon Executive’s termination due to death or Incapacity, (iii) upon the
termination of Executive’s employment by the Company without Cause, or (iv) upon
the termination by Executive with Good Reason.  For the avoidance of doubt, all
vesting of the Restricted Stock pursuant to this Section 5(i) shall be subject
to the provisions of Sections 5(h) and 12 of this Agreement.
 
(j)    Grantor Trust.  If, at any time during the Employment Term it appears
that a Change of Control is likely to occur, the Company hereby agrees to
establish a grantor trust pursuant to Rev. Proc. 92-64, promulgated under
Subpart E, part I, subchapter J, chapter I, subtitle A of the Code, as modified
by Notice 2000-56.  The grantor trust shall serve as a vehicle for accumulating
assets to secure its potential obligations to Executive in the event of a Change
of Control.  Notwithstanding the establishment of a trust, the Company’s
obligation upon a Change of Control may be paid from the general assets of the
Company or from assets of the trust.  Any trust so established and any assets
held therein will be subject to the claims of the Company’s creditors in the
event of insolvency or bankruptcy.
 
6.    Amendments.  No amendment to this Agreement or any schedule hereto shall
be effective unless it shall be in writing and signed by each party hereto.
 
7.    Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or sent by telecopy
or three (3) days after being mailed by registered or certified mail (return
receipt requested) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):
 
 
13

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
If to the Company, to it at:
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attention:  General Counsel


If to Executive, to him at:


Thomas P. McCaffrey
4821 South Flagler Drive
West Palm Beach, FL  33405


8.    Entire Agreement.  This Agreement (including the Exhibits attached hereto)
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties; provided, however, that this Agreement shall not supersede the
Proprietary Rights Agreement between Executive and the Company attached as
Exhibit B which is incorporated herein by reference.
 
9.    Withholding.  Without limiting the effect of Sections 5(h) and 12, all
payments made by the Company under this Agreement shall be reduced by any
amounts in respect of income, social security, FICA and other similar taxes at
the then-prevailing rates required to be withheld by the Company under
applicable law.
 
10.    Legal Fees.  In the event of a dispute between the parties with respect
to any payments due hereunder in connection with a Change of Control, the
Company will pay the costs of any legal fees and related expenses incurred in
connection with such dispute for a period of up to twenty (20) years.  Such
costs and expenses shall be advanced to Executive currently as reasonably
required to continue such action or proceeding.
 
11.    Unfunded Status.  This Agreement is intended to constitute an unfunded
plan for incentive compensation.  Except with respect to the Retirement
Compensation, nothing contained herein shall give Executive any rights that are
greater than those of a general unsecured creditor of the Company.  In its sole
discretion, the Compensation Committee may authorize the creation of trusts,
acquisition of life insurance policies or other arrangements to meet the
obligations created under this Agreement.
 
12.    Section 409A.
 
(a)    If any amounts that become due under Section 5 (other than Section 5(h))
of this Agreement constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, payment of such amounts shall not commence
until Executive incurs a “Separation from Service” (as defined below) if and
only if necessary to avoid accelerated taxation or tax penalties in respect of
such amounts.  For the avoidance of doubt, the parties agree and acknowledge
that the Retirement Compensation is not “nonqualified deferred compensation”
within the meaning of Section 409A.
 
 
14

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(b)    Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after Executive’s Separation from Service for any reason other than death or
(ii) Executive’s date of death.  The Company shall establish a grantor trust
pursuant to Rev. Proc. 92-64, promulgated under subpart E, part I, subchapter J,
chapter 1, subtitle A of the Code, as modified by Notice 2000-56, and fund any
such payments that are deferred pursuant to this Section 12.1 that otherwise
would be immediately payable to  Executive.  The provisions of this
Section 12(b) shall only apply if required to comply with Section 409A of the
Code.
 
(c)    For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) of the Code and determined in
accordance with the default rules under Section 409A of the Code.  “Specified
Employee” shall have the meaning set forth in Section 409A (a)(2)(B)(i) of the
Code, as determined in accordance with the uniform methodology and procedures
adopted by the Company and then in effect.
 
(d)    It is intended that the terms and conditions of this Agreement comply
with Section 409A of the Code.  If any provision of this Agreement contravenes
any regulations or Treasury guidance promulgated under Section 409A of the Code,
or could cause any amounts or benefits hereunder to be subject to taxes,
interest and penalties under Section 409A of the Code, this Agreement or any
provision hereof may be reformed by Executive, subject to the consent of the
Company (which consent shall not be unreasonably withheld) to:  (i) comply with,
or avoid being subject to, Section 409A of the Code, (ii) avoid the imposition
of taxes, interest and penalties under Section 409A of the Code, and/or (iii)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code.
 
(e)    Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to Executive pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of the Company Group covered by this
Agreement shall be paid later than the last day of the calendar year following
the calendar year in which the related expense was incurred, except to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.  No amount
reimbursed during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year.
 
(f)    The provisions of Section 5(h) of this Agreement, mutatis mutandis, shall
apply to any imposition of taxes on Executive under said Section 409A of the
Code so that Executive shall be fully grossed up for the amount of, and shall
not be adversely affected by, such taxes.
 
13.    Miscellaneous.
 
(a)    Enforceability.  The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof.  The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.  This
Agreement may be executed in any number of counterparts which together shall
constitute one instrument and shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the State of Florida.
 
 
15

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
(b)    Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.  This Agreement may be assigned by the
Company.  Executive may not assign or delegate Executive’s duties under this
Agreement without the Company’s prior written approval.
 
(c)    Waiver.  Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right that Executive or the Company may have
hereunder, including, without limitation, the right of Executive to terminate
employment for Good Reason pursuant to Section 5(d)(ii) of this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.  Similarly, the waiver by any party hereto of a
breach of any provision of this Agreement by the other party will not operate or
be construed as a waiver of any other or subsequent breach by such other party.
 
(d)    Survival.  The provisions of Sections 4, 5, 6 and 7 through 13 inclusive
hereof shall each survive any termination or expiration of this Agreement.
 
[Signature Page Follows]
 
 
16

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.
 

 
EXECUTIVE
      /s/ Thomas P. McCaffrey  
Thomas P. McCaffrey
         
BE AEROSPACE, INC.
         
By:
/s/ Amin J. Khoury  
Name:
Amin J. Khoury  
Title:
Chairman and Chief Executive Officer

 
 


17

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
Exhibit A
 
Death Benefit Agreement
 
 
A-1

--------------------------------------------------------------------------------


 
EXECUTION COPY
 
 
Exhibit B
 
Proprietary Rights Agreement
 
 
 
B-1